             Case 8:20-mj-01429-CBD Document 28 Filed 07/07/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                      *

         Plaintiff                            *

v.                                            *      Case No. 20-mj-1429-CBD

CHARLES NABIT                                 *

         Defendant                            *

*        *       *     *       *      *       *      *       *      *       *      *       *

                                   ENTRY OF APPEARANCE

         Please enter the appearance of Aidan F. Smith as additional counsel for Defendant, Charles

Nabit.

                                              /s/ Aidan F. Smith
                                              Aidan F. Smith (Federal Bar No. 29312)
                                              asmith@pklaw.com
                                              Pessin Katz Law, P.A.
                                              901 Dulaney Valley Road, Suite 500
                                              Towson, MD 21204
                                              410-339-6764
                                              410-832-5633 (fax)




                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 7th day of July, 2020, the foregoing Entry of Appearance
was served upon counsel for the United States via electronic filing.


                                              /s/ Aidan F. Smith
                                              Aidan F. Smith (Federal Bar No. 29312)
